IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. PD-1661-05


PATRICIA ANN WILSON, Appellant

v.


THE STATE OF TEXAS




ON APPELLANT'S PETITION FOR DISCRETIONARY REVIEW
FROM THE FOURTEENTH COURT OF APPEALS

HARRIS COUNTY



 Per curiam.

O P I N I O N



	A jury found Appellant guilty of forgery and the trial court assessed punishment at 20
months.  On appeal, Appellant raised a claim of ineffective assistance of counsel, citing four
specific instances of alleged ineffectiveness.  These were set out by the Court of Appeals in
the opinion.  Wilson v. State, No. 14-04-00005-CR (Tex. App. -- Houston [14th Dist.,
August 9, 2005).  The court of appeals affirmed the conviction finding that there was no
prejudice from the mention of parole during the testimony of the store manager.
	Appellant has filed a petition for discretionary review contending the Court of
Appeals failed to address three of the four alleged instances of ineffectiveness that were
included in his brief.  Although the Court of Appeals did set out these claims, the Court's
opinion does not address the claims that counsel failed to object to Woods' testimony that
he believed Appellant was less than truthful with him on the telephone; that counsel failed
to object to Budgewater's hearsay testimony about what she was told regarding the forger's
identity; and that counsel failed to object to extraneous offense testimony regarding a string
of related forgeries in which Appellant was a suspect.
	The Court of Appeals must address every issue raised and advise the parties of the
basic reasons for the court's decision.  Tex. R. App. Proc. 47.1.  The Court of Appeals erred
in failing to address all of Appellant's alleged errors.  Accordingly, we grant Appellant's
petition for discretionary review, vacate the judgment of the Court of Appeals, and remand
this case to the Court of Appeals for consideration of the remainder of Appellant's claims of
ineffective assistance of counsel.

Date delivered: 
Do Not Publish